UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6226



DONALD R. DEHANEY, JR.,

                                            Plaintiff - Appellant,

          versus

E. SPAIN, Captain,

                                             Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Deborah K. Chasanow, District Judge. (CA-
94-3212-DKC)


Submitted:   June 20, 1996                  Decided:   July 1, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Donald R. Dehaney, Jr., Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Stephanie Judith Lane-Weber, Assistant Attorney
General, Baltimore, Maryland, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant's notice of appeal referenced "the final judgement

[sic] in the above action on February 1, 1996." The final judgment

in the case was entered on November 2, 1995, and this court af-

firmed that judgment. See Dehaney v. Spain, No. 95-7845 (4th Cir.
Feb. 28, 1996) (unpublished). There is no order on or about Febru-

ary 1, 1996, from which Appellant may appeal. We therefore dismiss

the appeal. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.




                                                        DISMISSED




                                2